Citation Nr: 0404792	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  01-00 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from January 1968 to May 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Committee on Waiver and Compromises (Committee) at the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran advances on appeal that the alleged overpayment 
of VA pension benefits in the amount of $9,558 was not 
properly created and was due to VA administrative error.  
Specifically, the veteran contends via a February 2002 
representative's statement that income received from shares 
in the Cook Inlet Region Inc. (CIRI) was erroneously included 
as income and that this income should have been excluded as 
being pursuant to the Alaska Native Claim Settlement Act 
(ANCSA.)
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a debtor requests waiver of an overpayment and 
also asserts that the underlying debt is invalid, the VA must 
resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Further, the question of whether the overpayment at 
issue was properly created is inextricably intertwined with 
the issue pertaining to the veteran's entitlement to waiver 
of recovery of the overpayment. See Parker v. Brown, 7 Vet. 
App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.

Furthermore, the Board notes that the most recent financial 
status report is dated in March 2000, nearly four years ago.  
At that time the veteran is noted to have reported that he 
was working towards his graduate degree and expected to 
complete his degree in two years.  In view of this, the Board 
finds that an updated financial status report would be 
helpful in ascertaining whether repayment of the debt, if 
still found valid, would be a financial hardship.

The Board also notes that the veteran requested a hearing in 
March 2000.  The nature of such hearing was not specified.  
In his January 2001 substantive appeal the veteran indicated 
that he did not want a hearing before the Board of Veteran's 
Appeals.  However it remains unclear whether the veteran 
intended to withdraw March 2000 hearing request, which could 
be interpreted as a request for a hearing at the RO level. 

Finally, the Board notes that a VA internal memorandum 
reflects that a copy of the notification of award action 
dated in May 12, 1999 is missing from the claims file and 
cannot be located.  Another attempt should be made to obtain 
this notification letter and associate it with the claims 
file.  The veteran's representative has also argued that the 
VA internal memorandum should be made available for review by 
the veteran and his representative.   

Accordingly, this case is REMANDED for the following action:

1.  The AMC should clarify whether the 
veteran desires a hearing before a 
hearing officer at the RO and if so, 
should arrange to schedule such hearing.  
All written correspondences should be 
associated with the claims file.

2.  A copy of the Memorandum drafted by 
Susan M. Kehr, Acting Service Center 
Manager should be made available for 
review by the veteran and his 
representative.

3.  An attempt should be made to obtain a 
copy of the computer generated 
notification of award action dated in May 
12, 1999.  If this is not available this 
should be noted in the record.  

4.  The AMC should readjudicate the 
veteran's claim, specifically addressing 
the question at issue as noted above, 
namely the issue of the validity of the 
creation of the pension overpayment 
indebtedness.  The question of proper 
creation of the overpayment should 
include specifically the question of 
whether there was sole administrative 
error on the part of the VA in the 
creation of the overpayment.  If it is 
found, based upon the evidence of record, 
that the veteran's pension overpayment 
indebtedness was validly established, the 
RO should explain the legal basis for 
that conclusion and the evidence 
considered.

5.  If any benefit on appeal remains 
denied, for which a timely notice of 
disagreement has been filed, the veteran 
and his representative should be provided 
a supplemental statement of the case.  If 
applicable, governing criteria regarding 
administrative error should be provided, 
including 38 U.S.C.A. § 5112(b)(9)(10) 
and 38 C.F.R. § 3.500(b)(2) pertaining to 
administrative error.  The veteran should 
then be given the legally requisite 
opportunity to respond.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures, if in order.  No 
action is required of the veteran until he is notified.  The 
purpose of this remand is to ensure due process and to assist 
the veteran in the development of his claim.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




